FILED
                            NOT FOR PUBLICATION                             AUG 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10660

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00123-KJD

  v.
                                                 MEMORANDUM *
GILBERT RUSHFORD,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Gilbert Rushford appeals from the 57-month sentence imposed following his

guilty-plea conviction for being a deported alien found unlawfully in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Rushford contends that his sentence is substantively unreasonable because

the district court gave insufficient weight to his long-term drug addiction. In light

of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors,

the sentence at the bottom of the Guidelines range is substantively reasonable. See

Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                    11-10660